IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                : No. 175 MM 2016
EX REL: MICHAEL JOHN PISKANIN               :
(A/K/A MICHAEL PISCANIO),                   :
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
TAMMY FERGUSON,                             :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and Coram

Nobis and the Application for Relief are DENIED.